Citation Nr: 0015305	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person.  

2.  Entitlement to a special monthly compensation by reason 
of being housebound.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran had active service from October 1966 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In December 1994 the RO denied the veteran's claim for 
entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD).  The RO 
notified the veteran of that decision by letter dated 
December 23, 1994; the veteran did not file a Notice of 
Disagreement.  38 C.F.R. §§ 20.200, 20.201 (1999).  That 
decision is final.  38 C.F.R. § 20.302(a) (1999). 

In March 1995 the RO denied the veteran's claim for 
entitlement to service connection for coronary artery disease 
with hypertension as secondary to PTSD.  The RO notified the 
veteran of that decision by letter dated March 9, 1995; the 
veteran did not file a Notice of Disagreement.  38 C.F.R. 
§§ 20.200, 20.201 (1999).  That decision is also final.  
38 C.F.R. § 20.302(a) (1999).  

In May 1997 the RO denied the veteran's claim for entitlement 
to service connection for coronary heart disease as secondary 
to PTSD.  The RO notified the veteran of that decision by 
letter dated May 28, 1997.  The veteran filed a Notice of 
Disagreement in June 1997.  The RO issued the veteran a 
Statement of the Case in August 1997.  The first document 
that could be a Substantive Appeal was received in July 1998.  
The Substantive Appeal was not timely filed and that decision 
is also final.  38 C.F.R. §§ 20.202, 20.302(b) (1999).  

In his November 1998 Appeal to the Board of Veterans' 
Appeals, VA Form 9, the veteran raised a claim to reopen his 
claim for entitlement to service connection for heart disease 
as secondary to PTSD.  This is referred to the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

3.  The veteran's service-connected disabilities do not 
render the him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.

4.  The veteran's principal nonservice-connected disabilities 
are cardiovascular disorders.  

5.  The veteran is rated 100 percent disabled due to PTSD and 
0 percent disabled due to an appendectomy scar; the veteran's 
combined rating for service-connected disability is 100 
percent.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation by reason 
of the veteran being in need of the regular aid and 
attendance of another person are not met.  38 U.S.C.A. 
§ 1114(l) (West 1991); 38 C.F.R. §§ 3.350, 3.352 (1999).

2.  The criteria for special monthly compensation by reason 
of the veteran being housebound are not met.  38 U.S.C.A. 
§ 1114(s) (West 1991); 38 C.F.R. § 3.350, (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for entitlement to 
special monthly compensation by reason of the need for 
regular aid and attendance of another person and entitlement 
to special monthly compensation by reason of being housebound 
are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The evidence includes the veteran's recent VA and 
private medical records.  This includes VA medical 
examination reports dated in July 1997, April 1998 
and November 1998.  The Board finds that all relevant facts 
have been properly developed, and the duty to assist the 
veteran has been fulfilled.  

The law provides that a veteran who, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, one hand and one foot, or 
is blind in both eyes, with 5/200 visual acuity or less or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, shall receive the provided level 
of compensation.  38 U.S.C.A. § 1114(l) (West 1991).  

The regulations provide that the special monthly compensation 
provided by 38 U.S.C. § 1114(l) is payable for anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness in both eyes with visual acuity of 5/200 or less or 
being permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 C.F.R. § 3.350(b) (1999).  

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (1999).  38 C.F.R. § 3.350(b)(3) (1999).  
The criteria for rating "permanently bedridden" are also 
contained in 38 C.F.R. § 3.352(a).  The regulations provide 
that, where possible, determinations should be on the basis 
of permanently bedridden rather than for need of aid and 
attendance, except where 38 U.S.C. § 1114(r) is involved, to 
avoid reduction during hospitalization where aid and 
attendance is provided in kind.  38 C.F.R. § 3.350(b)(4) 
(1999).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination, where "bedridden" is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1999).

The law provides special monthly compensation if the veteran 
has a service-connected disability rated as total, and (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or, (2) by 
reason of such veteran's service-connected disability or 
disabilities, is permanently housebound.  The requirement of 
"permanently housebound" will be considered to have been 
met when the veteran is substantially confined to such 
veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to service-
connected disability or disabilities which it is reasonably 
certain will remain throughout the veteran's lifetime.  38 
U.S.C.A. § 1114(s) (West 1991).  

The regulations provide that the special monthly compensation 
provided by 38 U.S.C. 1114(s) is payable where the veteran 
has a single service-connected disability rated as 100  
percent and, (1) Has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) Is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i) (1999).  

The veteran contends that he should be assigned special 
monthly compensation because he requires regular aid and 
attendance of another person due to his cardiovascular 
disabilities.  Alternatively, he contends that he is 
housebound as a result of these disabilities.  

The veteran is rated 100 percent disabled due to service-
connected PTSD and 0 percent disabled due to an appendectomy 
scar; the veteran's combined disability rating is 100 
percent.  The veteran is not service-connected for any 
cardiovascular disorders.  The July 1997 VA examination shows 
that these disorders include coronary artery disease, status 
post myocardial infarction times two, status post angioplasty 
times three, status post coronary artery bypass graft with a 
resultant ischemic cardiomyopathy and congestive heart 
failure, chronic obstructive pulmonary disease and 
hypertension.  The VA physician outlined the factors that led 
to the development of the veteran's coronary artery disease.  
This physician specifically rendered the opinion that PTSD 
does not cause coronary artery disease.  While the physician 
acknowledged that PTSD symptoms such as anxiety and stress 
can exacerbate the symptoms caused by the veteran's 
nonservice-connected heart disease, the physician did not 
relate the development of the veteran's heart disease to 
PTSD.  

The veteran underwent VA examinations for housebound status 
and for aid and attendance in April 1998 and November 1998.  
The physician's assistant who performed the April 1998 
examination found that the veteran had no upper extremity 
restrictions, he could feed and clothe himself, and could 
attend to the needs of nature.  The examiner concluded that 
the veteran was severely limited in ambulation due to his 
cardiac condition and that he required daily personal health 
care services primarily as a result of this disability.  The 
VA physician who performed the November 1998 examination 
found that the veteran had marked weakness in his extremities 
and needed assistance in standing and walking.  This 
physician concluded that the veteran needed constant 
attention of his spouse because of his cardiovascular 
disabilities and that he required daily personal health care 
services as a result of this disability.  The examiners did 
not find the veteran permanently bedridden or so helpless as 
to be in need of regular aid and attendance due to his 
service-connected PTSD.  The examiners also did not find the 
veteran permanently housebound by reason of his service-
connected PTSD.  

The evidence shows that the veteran is not blind, or nearly 
blind, and he is not institutionalized in a nursing home on 
account of his service-connected PTSD.  The evidence also 
shows the veteran is able to feed and clothe himself, and he 
is not bedridden or incapable of attending to his personal 
needs without assistance by reason of his PTSD.  Although the 
VA physician who performed the July 1997 examination found 
that the veteran is totally and completely unable to work due 
to his PTSD, the physician did not conclude that the veteran 
was incompetent or otherwise incapacitated from PTSD symptoms 
resulting in his inability to protect himself from hazards or 
dangers incident to his daily environment.  In fact, the VA 
physician noted that the veteran was not accompanied by 
anyone when he arrived for the examination.  

The preponderance of the evidence shows that the veteran's 
service-connected PTSD does not render him unable to care for 
most of his daily personal needs without regular personal 
assistance from others, nor does it result in an inability to 
protect himself from the hazards and dangers of his daily 
environment.  

For these reasons the Board concludes that the criteria for 
special monthly compensation by reason of the veteran being 
in need of the regular aid and attendance of another person 
are not met.  38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. §§ 
3.350, 3.352 (1999).  The Board also concludes that the 
criteria for special monthly compensation by reason of the 
veteran being housebound are not met.  38 U.S.C.A. § 1114(s) 
(West 1991); 38 C.F.R. § 3.350, (1999).  


ORDER

Special monthly compensation benefits by reason of the need 
for regular aid and attendance of another person are denied.

Special monthly compensation benefits by reason of housebound 
status are denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

